Citation Nr: 0714531	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-01 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a compensable rating for a right iliac crest 
scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to May 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by the Reno, Nevada Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service-connection for 
a right iliac crest scar, rated noncompensable, effective 
September 24, 2003.  In May 2005, the veteran failed to 
report for a videoconference hearing before the Board.

By statements received by the RO in September 2003, May 2004 
and September 2004, the veteran raised the issue of 
entitlement to service connection for a disability of the 
right hip (to include iliac crest).  Since this issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's right iliac crest scar is not deep or unstable, 
is about 3.5 square inches in area, is not tender or painful 
on examination, and causes no limitation of  function.


CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's right 
iliac crest scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.31, and Part 4, 
Diagnostic Codes (Codes) 7801, 7802, 7803, 7804, 7805 (2006).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As was noted above, this appeal is from the initial rating 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The veteran is 
exercising his right to appeal the rating assigned by the 
April 2004 rating decision.  A November 2004 statement of the 
case (SOC) properly provided the veteran with notice of the  
criteria for rating scars, and further notice on the 
downstream issue of an increased initial rating, including of 
what the evidence showed, and why the current rating was 
assigned.  An April 2005 supplemental SOC readjudicated the 
matter after the veteran had opportunity to respond.  He is 
not prejudiced by this process; notably, he does not allege 
that notice in this case was less than adequate.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran's pertinent treatment records have been secured.  
He has not identified any records of VA or private 
evaluations or treatment for his right iliac crest scar that 
remain outstanding.  The RO arranged for a VA examination in 
January 2004.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Here, it is not shown that 
impairment associated with the disability at issue varied 
significantly during the appellate period; consequently, 
"staged" ratings are not indicated.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Service medical records note that in October 1970 the veteran 
underwent removal of an osteoid osteoma from the right ilium.

A January 2004 VA examination report notes the veteran's 
history of surgery on his right hip.  The veteran reported 
that his surgical wound healed without complication.  The 
veteran's current complaints included constant sharp pain in 
his right hip.  Examination revealed a 3.5 inch scar at the 
iliac crest, not directed toward the right hip.  The scar was 
well healed and nontender.  There was no inflammation or 
adherence to underlying tissue noted.  The examiner noted 
that range of motion of the right hip was normal without 
pain, and there was no muscle weakness in the right lower 
extremity.  The veteran was able to squat and jump without 
difficulty or pain.  The diagnosis was well healed scar 
without neurological or mechanical deficits.  In a January 
2004 addendum, a VA physician noted the veteran's complaints 
of pain, and stated, "Since there are no muscles attached to 
this region of the ilium the lack of physical findings 
(during the VA examination) would not be unusual.  There 
would be no functional loss due to the pain, simply the pain 
itself which is apparently distressing to the veteran."

In a May 2004 statement, the veteran essentially stated that 
he had no complaints about his right iliac crest scar.  
Rather, he was having problems with his right hip.

The current noncompensable rating is under Code 7804.  Under 
this code, a 10 percent rating is authorized for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
Code 7804.

Moreover, scars that are superficial, are not productive of 
limitation of motion, and are not on the head, face, or neck 
warrant a 10 percent evaluation if they involve an area or 
areas of 144 square inches (929 sq. cm) or more.  38 C.F.R. § 
4.118, Code 7802.  

A 10 percent rating is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Code 7803.  A note following this 
diagnostic code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.

Notes following Diagnostic Codes 7802-7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Moreover, scars, other than of the head, face or neck, that 
are deep or that cause limited motion warrant a 10 percent if 
they involve an area or areas exceeding six square inches (39 
sq. cm) or a 20 percent evaluation if the area or areas 
exceed 12 square inches (465 sq. cm).  38 C.F.R. § 4.118, 
Code 7801.  A note following Code 7801 provides that a deep 
scar is one associated with underlying soft tissue damage. 

Code 7805 provides that scars may be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Code 7805

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent rating 
shall be assigned where the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31. 

The Board has considered whether there is any schedular basis 
for granting a compensable rating for the veteran's service-
connected right iliac crest scar, but has found none.  In 
particular, there is no medical evidence that the scar is 
deep, causes limitation of motion, involves an area exceeding 
144 square inches, or is unstable.  Furthermore, there is no 
medical evidence that the scar itself is painful.  See Codes 
7801-7804.

Although the veteran has complained of constant right hip 
pain, no limitation of function whatsoever was noted on 
examination.  See January 2004 VA examination report.  
Therefore, a rating under Code 7805 would be inappropriate.

Under these circumstances, the claim for a compensable rating 
for the right iliac crest scar must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(The Board again notes that the veteran has, on several 
occasions, raised a claim for service connection for a right 
hip (iliac crest) disability.  A November 2004 SOC notes that 
the veteran's claim for an orthopedic disability of the right 
hip was pending; a review of the claims file does not show 
that a rating decision was ever issued on this issue.  This 
matter was referred to the RO in the Introduction, above.)

ORDER

A compensable rating for right iliac crest scar is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


